Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/24/2022 has been entered.

Claim Status
Claims 75-93 are pending. Claims 75-93 have been added. Claims 55-74 have been canceled. In the response to the restriction requirement, Applicants elected Group II and Tyr-(D)-Ser-Trp-Phe. Applicants elected species was deemed to be free of the prior art. In accordance with Markush Practice, the search was extended to the Markush group/independent claim, and a reference was discovered that anticipated it. As a result, claims 75-76 and 85 have been examined and claims 77-84 and 86-93 are withdrawn from consideration.  While applicant’s elected species may read on one or more withdrawn claims, they have not been fully examined for patentability, and thus a determination of allowability cannot be made with respect to these claims at this time.  This is proper, as MPEP 803.02 states that, in these circumstances, the prior art search, however, will not be extended unnecessarily to cover all nonelected species (MPEP 803.02).

Claim Rejections - 35 USC § 102
The rejection of claims 62-63 under 35 U.S.C. 102(a)(1) as being anticipated by Teetz et al. is withdrawn in view of the cancellation of the claims.
The rejection of claims 62-63 under 35 U.S.C. 102(a)(1) as being anticipated by Imperial Chemical Industries is withdrawn in view of the cancellation of the claims.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


This is a new rejection.
Claims 75-76 and 85 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nestor (WO 2014/081864).
Nestor teaches a method of treating pain comprising administering the peptide of SEQ ID NO: 1, SEQ ID NO: 149, or SEQ ID NO: 153 (claims 13, 20, 24 and 40). The peptides of Nestor comprise the formula aa1-aa2-aa3-aa4-aa5-Z, wherein:

    PNG
    media_image1.png
    403
    833
    media_image1.png
    Greyscale

Or wherein:

    PNG
    media_image2.png
    361
    806
    media_image2.png
    Greyscale

Or wherein:

    PNG
    media_image3.png
    369
    784
    media_image3.png
    Greyscale

Nestor also teaches that the side chain functional groups of two different amino acid residues are linked to form a cyclic lactam (paras [058], [0180], [0301]).
Given the finite possible peptides, one of ordinary skill in the art would have at once envisaged the peptide Tyr-D-Arg-Trp-Phe (wherein D-Arg and Phe are linked), which corresponds to instantly claimed SEQ ID NO: 1, wherein Xaa2 is D-arginine, and Xaa3 is tryptophan (see MPEP 2131.02 III). 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022. The examiner can normally be reached M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658